DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the application filed on 16 September 2020.
Claims 1-20 are currently pending and have been examined.

Notice to Applicant 
Examiner acknowledges [0027] of the applicant’s specification which states the following: “Machine-readable medium of the present invention are non-transitory, and therefore do not include signals per se, i.e., are directed only to hardware storage medium.” 

Claim Objection
Claim 14 is objected to for reciting “wherein” twice (lines 9-10). Applicant is recommended to delete the repeated word. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the limitation “the group" (line 7). There is insufficient antecedent basis for this limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as an article of manufacture (claims 1-17) and process (claims 18-20) which recite steps of a unification interface suitable for facilitating omni-directional communication and control (ODCC) between three or more medical administration centers, through a central unified database, wherein the medical administration centers are selected from the group consisting of a medical practitioner administration center, a pharmacy administration center, a patient administration center, an insurance administration center, and a caretaker administration center, and wherein each of the centers are capable of accessing the unification interface to receive information, modify information, add to the information of the central unified database, or take action on information stored on the central unified database using the unification interface.

Step 2A Prong 1
These steps of a medical unification tool, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from organizing the interactions between people.  For example, but for the language describing steps as performed by using a unification interface, everything else in the context of this claim encompasses human activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of as organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-17 and 19-20, reciting particular aspects such as collection of medical information stored in the central unified database, organizing information into a unified viewing platform, interfacing 

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as a take action on information stored on the central unified database using the unification 
add insignificant extra-solution activity to the abstract idea (such as recitation of receive information amounts to mere data gathering, recitation modify information amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))

Dependent claims 2-17 and 19-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 2-17 and 19-20 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receive information, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); modify information, see Vishnubhatla [0387] “Accordingly, a user may easily access, modify or transfer the records of the patients to other hand held devices,” US20100324936A1, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vishnubhatla et al. (US20100324936A1).
Regarding claim 1, Vishnubhatla discloses a unification interface suitable for facilitating omni-directional communication and control (ODCC) between three or more medical administration centers ([0334] “The E-EHR/E-EMR facility 118 may interconnect electronically with a variety of medical related facilities (e.g. those within and without a central facility, those depicted in FIG. 1, and the like) thereby forming a networked system where medical information of a patient or a group of patients flows in real time. [0335] “In embodiments, delivery and receipt of information may be facilitated through wireless methods of communication. Similarly, any information from the E-EHR may also be retrieved by other facilities though wireless communication.”)
through a central unified database ([0442] “The middleware facility may include processes that may facilitate storage of data in the common datastore.”)
wherein the medical administration centers are selected from the group consisting of a medical practitioner administration center, a pharmacy administration center, a patient administration center, an insurance administration center, and a caretaker administration center ([0081] “The exemplary medical event data being carried over the backbone 103 may include information from any of the facilities depicted in FIG. 1 including, without limitation prescribing units, care planning facilities, laboratories and imaging centers, insurance and payments units, rehabilitation and LTC facilities, electronic medical record repositories, dashboards and databases, third-party sites, healthcare facilities, and the like.”)
and wherein each of the centers are capable of accessing the unification interface to receive information, modify information, add to the information of the central unified database, or take action on information stored on the central unified database using the unification interface 
Regarding claim 2, Vishnubhatla discloses wherein the unification interface comprises a machine readable medium having instructions stored thereon for execution by a processor to perform a method ([0492] “The methods and systems described in connection with facilities described herein, and the operational control of the dispensing machine or any component of a facility described herein (the “Subject Methods and Systems”) may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor.”)
collection of medical information for storage in the central unified database ([0442] “The middleware facility may include processes that may facilitate storage of data in the common datastore.”)
organizing information into a unified viewing platform that presents information for each medical administration center ([0181] “At step 1120, after the medication administration data 1108 has been integrated with the data repository 1118, the medication administration data 1108 may be displayed on a dashboard of a user interface to facilitate the management of health care administration for a facility.”)
interfacing one medical administration center with at least two different medical administration centers by providing access to each medical administration center ([0081] “The backbone network 103 may be a network that may be communicatively coupled to other facilities of the HPDMA 100 and elsewhere and may carry medical data being 
to the central unified database ([0442] “The middleware facility may include processes that may facilitate storage of data in the common datastore.”)
and facilitating omni-directional communication and control (ODCC), such that omni-directional communication and control (ODCC) between three or more medical administration centers, through a central unified database, is facilitated
Regarding claim 3, Vishnubhatla discloses useful for medication administration to assisted-residents in residential group care ([0417] “Patients availing the same physical facility may be grouped together and medication for the entire group may be delivered together… For a group of patients receiving medications throughout the day, the medication may be grouped by time of administration for the group of patients and delivered to the caregiver location for that group of patients (e.g. a wing of a patient floor in a long term care facility).”)
Regarding claim 4, Vishnubhatla discloses wherein the medical administration centers are medication administration program (MAP) centers 
Regarding claim 5, Vishnubhatla discloses wherein accessing the unification interface comprises authentication of the medical administration center ([0131] “Another embodiment of the invention may provide real-time data regarding aspects of a long term health care facilities' prescription and administration of drugs.” [0137] “Further, a long term care center or a facility may provide rehabilitative, restorative, and/or ongoing skilled nursing care to patients or residents in need of assistance with activities of daily living. This facility planning may require specific consideration and design than the facility planning for a general healthcare center since it may cater to the needs of a specific group (e.g., elderly or homeless) that are otherwise not able to get focused healthcare and attention. Examples of long-term care facilities may include nursing homes, rehabilitation facilities, inpatient behavioral health facilities, long-term chronic care hospitals, and the like.”)
Regarding claim 6, Vishnubhatla discloses wherein the step of collection of medical information for storage in the central unified database is automated ([0012] “In embodiments, the automatic data collection facility may collect data of a medically related event in proximity to a patient upon occurrence of the event.”)
Regarding claim 7, Vishnubhatla discloses wherein the unification interface presents a calendar of chronological relevant dates for each medical administration center ([0088] “The patient-related information (e.g. patient attributes/events 112) may be received either 
Regarding claim 8, Vishnubhatla discloses wherein the unification interface affords the ability to order or reorder a medical product ([0059] “In embodiments, methods and systems for managing administration, billing, and filling orders for medication may be provided.”)
Regarding claim 9, Vishnubhatla discloses wherein the unification interface stores and presents information selected from the group consisting of patient information, medical practitioner information, pharmacy information, caretaker information, insurance information, and any combination thereof ([0045] “Further, dashboard of a user interface data may be displayed from the data repository, the displayed data facilitating management of health care administration.” [0059] “In embodiments, the medication order and billing facility may store data related to orders and cost of the administered medication.” [0081] “The prescribing facility 154 may allow a doctor, physician, nurse, pharmacist, or a healthcare specialist to enter an order for a prescription of a medication or other medical care items for a patient. The HPDMA 100 
Regarding claim 10, Vishnubhatla discloses wherein the unification interface serves as an electronic medical record ([0115] “The outcome facility 120 may utilize the electronic interface of the E-EHR/E-EMR facility 118 to obtain the treatment outcome data.”)
Regarding claim 11, Vishnubhatla discloses wherein the unification interface is HIPAA compliant ([0106] “Such information may, in various embodiments, be provided with security to render it anonymous, such as for compliance with regulatory requirements relating to patient privacy.”)
Regarding claim 12, Vishnubhatla discloses wherein the unification interface provides electronic communication between medical administration centers through email or instant message ([0222] “The information stored in databases may be utilized for generating reports, sheets, updates, and sending auto-generated emails to intended recipients. Such reports, updates and emails may be customized for a particular person or a section of people. Further, such customized reports and emails may be generated periodically or on demand. The reports and 
Regarding claim 15, Vishnubhatla discloses wherein the machine-readable medium is selected from the group consisting of magnetic media, punched cards, paper tapes, optical disks, barcodes, magnetic ink characters, and solid state devices 
Regarding claim 16, Vishnubhatla discloses a unification interface suitable for facilitating omni-directional communication and control (ODCC) between three or more medical administration centers ([0334] “The E-EHR/E-EMR facility 118 may interconnect electronically with a variety of medical related facilities (e.g. those within and without a central facility, those depicted in FIG. 1, and the like) thereby forming a networked system where medical information of a patient or a group of patients flows in real time. [0335] “In embodiments, delivery and receipt of information may be facilitated through wireless methods of communication. Similarly, any information from the E-EHR may also be retrieved by other facilities though wireless communication.”)
through a central unified database ([0442] “The middleware facility may include processes that may facilitate storage of data in the common datastore.”)
one or more devices capable of interfacing with said unification interface ([0143] “The user interface may be displayed on the validation workstation 210, a prescribing facility 154 (as shown in FIG. 1), any other electronic communication device (e.g. a mobile phone, a hand-held prescription entry device, and the like).”)
Regarding claim 17, Vishnubhatla discloses comprising a device to capture expiration data of a medical product ([0099] “At the time of data collection, the use of handheld barcode scanners combined with contemporaneous entry of patient data (often prompted by the system at 
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vishnubhatla et al. (US20100324936A1) in view of Walden (JP6027963B2).
Regarding claim 13, Vishnubhatla discloses an expiration monitoring control (EMC) module capable of capturing expiration data, …, analyzing expiration data to determine expiration status of a medical product, and generating action based on the expiration status of the medical product ([0099] “At the time of data collection, the use of handheld barcode scanners combined with contemporaneous entry of patient data (often prompted by the system at the time of scanning as will be described below) may allow real-time capturing of information about the events associated with and immediately after administering medications.” [0244] “The prescription administration facility 110 may also provide alerts for the refills by scanning the barcodes. This alert may notify the pharmacy that a refill for a particular medication is required. Further, the prescription 

Vishnubhatla does not explicitly disclose however Walden teaches ….storing expiration data…. ([pg. 2, paragraph 4] “According to one additional embodiment, the perishable medical product management method stores relevant information of a plurality of perishable medical products, the information expired when each of the perishable medical products expires.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Vishnubhatla’s techniques for medication management through an interface with Walden’s techniques for product management. The motivation for the combination of Vishnubhatla and Walden is to detect one of the perishable medical products approaching the end of its useful life as a result of the monitoring (See Walden, Background).
Regarding claim 14, Vishnubhatla discloses wherein the EMC module comprises instructions stored on the machine readable medium for execution by a processor to perform a method ([0492] “The methods and systems described in connection with facilities described herein, and the operational control of the dispensing machine or any component of a facility described herein (the “Subject Methods and Systems”) may be deployed in 
capturing the expiration data of a medical product (([0099] “At the time of data collection, the use of handheld barcode scanners combined with contemporaneous entry of patient data (often prompted by the system at the time of scanning as will be described below) may allow real-time capturing of information about the events associated with and immediately after administering medications.”) 
analyzing said stored expiration data of the medical product to determine an expiration status of the medical product ([0244] “The prescription administration facility 110 may also provide alerts for the refills by scanning the barcodes. This alert may notify the pharmacy that a refill for a particular medication is required. Further, the prescription administration facilities may calculate the expiry dates for the bulk items. A bulk item or non-cycle medication is a medication that is not machine dispensable for each dosage, the bulk items may include gels and creams.”)


Vishnubhatla does not explicitly disclose however Walden teaches storing the captured expiration data of the medical product ([pg. 2, paragraph 4] “According to one additional embodiment, the perishable medical product management method stores relevant information of a plurality of perishable 
which is established from the expiration differential produced by comparison of the current date to the expiration date of the medical product ([pg. 7, paragraph 2] “The monitoring may include checking the expiration date of any perishable product against the current date.” [pg. 2, paragraph 4] “A plurality of expiration dates indicating the amount of time remaining until each of the perishable medical products expires, and the monitoring is used to monitor one of the perishable medical products.”)
generating a notification action based on the expiration differential indicating the expiration of a medical product, e.g., within a defined period of time, such that expiration of the medical product is monitored ([pg. 9, paragraph 3] “For example, in one embodiment, a threshold of 6 months before the expiration date of a perishable product may be tagged. Based on this threshold trigger, the management system 10 may perform operations in an attempt to actively dispose of perishable products. For example, in Act A46, the owner entity of the perishable product may be notified that the perishable product has a remaining useful life of 6 months as a result of the first threshold being triggered. The owner entity may attempt to prioritize each consumable for immediate use if possible.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine 
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 13.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 14.

Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
T. B. Ziminski, A. De la Rosa Algarin, R. Saripalle, S. Demurjian and E. Jackson, "SMARTSync: Towards patient-driven medication reconciliation," 2012 IEEE International Conference on Bioinformatics and Biomedicine Workshops, Philadelphia, PA, 2012, pp. 806-813.
This reference is relevant since it discloses a method to unify information from multiple sources through automated reconciliation for addressing adverse medication interactions, track adverse medication reactions, and avoid overmedication.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626